DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claims 9-14. (Please note, this is not a rejection)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The limitations in claims 9-14 performed by “signal detector”, “collision logic”, “calibration unit”, “first comparator”, “second comparator” (In this application, the recited “detector”, “logic”, “unit”, “comparator” have no structural meanings and are considered as generic placeholder).
These limitations use alternative phrasing for claiming a programmed computer performing specialized functions. A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. The default rule for § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph programmed computer claim limitations is to require disclosure of an algorithm when special programming is needed to perform the claimed function. The reason that this is the default rule is that disclosure of the step by step procedure for specialized functions establishes clear, definite boundaries and notifies the public of the claim scope. “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open‐ended functional claims’” Halliburton Energy Services v. M‐I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008). Disclosing the algorithm for a specialized function is the quid pro quo for the ability to claim an element in purely functional terms.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations.
Examiner believes the computer is disclosed in at least, but not limited to fig 5-6, paragraph 44-58, 70 of the specification and the required algorithm is disclosed in at least, but not limited to fig 7, and the corresponding paragraphs of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 14 are objected to because of the following reasons: 
For claim 1, 10SPE is an abbreviation as thus the full word/phrase should be described for at least the first occurrence of such abbreviation.
For claim 14, the phrase “a rate of approximately one sample per 10 nanoseconds” is unclear since “approximately” is unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ojard, US 2007/0133586 in view of Dafesh, US 2017/0111069.

For claim 1. Ojard teaches: A method of operating a physical layer (PHY) of a 10SPE network, (Ojard, fig 3, paragraph 62, 67-69, “According to the present invention, the signal processing required for receiving or transmitting a bit data stream from a shared medium is accomplished by a processor independent of the network interface. FIG. 3 shows a network interface 300 according to this invention. Network interface 300 interfaces a host station 350 to a shared medium 400. Shared medium 400 may physically be one of several media capable of carrying signals, including copper twisted-pair, coaxial cable, power lines, optical cable, wireless RF and wireless IR. Shared medium 400 supports a multiple access protocol such as Ethernet.”; 10SPE is Ethernet; multiple components of network interface are in the PHY layer as shown in fig 3)
comprising: transmitting a first signal from a node to a shared bus; (Ojard, paragraph 84-89, “Buffer TX Queue 208 receives from processor 351 of station 350 a transmit packet for transmission… 
observing a second signal that is at the shared bus during at least a portion of the transmitting; and detecting a collision on the shared bus in response to detecting that the observed second signal being one of greater than a first threshold value and less than a second threshold value. (Ojard, paragraph 84-89, “Normally, collision detect 204 compares the analog signal being transmitted by network interface 300 to the signal being received by network interface 300 in order to detect the presence of other simultaneous transmission indicating a data collision. A collisionDetect (CD) signal is output from collision detect 204 indicating whether or not a data collision is detected. On some shared media 400, it is necessary to remove interference caused by an echo of the transmitted data packet so that false collisions are not detected. One method, the preferred method, for removing this echo includes computing an echo replica of the transmit data packet being processed and storing the replica in buffer TX Queue 208 along with the data samples to be transmitted. The replica stored in buffer TX Queue 208 is input to collision detect 204 through line 310 and subtracted from the signal received from shared medium 400 that is also inputted by hybrid 209 to collision detect 204, obtaining a difference signal. The difference signal, which represents the energy transmitted from a second station, is compared to a threshold level to detect a data collision.”; more details in fig 11, paragraph 112; please notes the claim states “one of” which means only one of the two prongs are required as thus “compared to a threshold level” clearly reads on the claim limitation as written since to compare is to see if something is greater than/less than something else)
Even though as discussed above, Ojard teaches: detecting a collision on the shared bus in response to detecting that the observed second signal being one of greater than a first threshold value 
Dafesh from the same or similar fields of endeavor teaches: detecting a collision on the shared bus in response to detecting that the observed second signal being one of greater than a first threshold value and less than a second threshold value (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… Optionally, arithmetic circuit 216 can be configured to bypass the interference suppression algorithm based upon the absolute value of the amplitude being less than a second threshold.”; interference suppression algorithm is ran (not bypassed) when absolute value of the amplitude of signal less than first threshold and greater than second threshold; running interference suppression algorithm means that there is interference, collision detected”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dafesh into Ojard, since Ojard suggests a technique for detecting collision by comparing signal with threshold, and Dafesh suggests the beneficial way of detecting and suppressing such collision when an absolute value of an amplitude of such signal is less than a first threshold and is greater than a second threshold to improve the efficiency and accuracy of such detecting, suppressing (Dafesh, paragraph 12) in the analogous art of communication.

For claim 2. Ojard and Dafesh disclose all the limitations of claim 1, and Dafesh further teaches: further comprising comparing an amplitude of the observed second signal to at least one of the first threshold value and the second threshold value. (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… Optionally, arithmetic circuit 216 can be configured to bypass the interference suppression algorithm based upon the absolute value of the amplitude being less than a second threshold.”; interference suppression algorithm is ran (not bypassed) when absolute value of the amplitude of signal less than first threshold and greater than second threshold; running interference suppression algorithm means that there is interference, collision detected”)

For claim 3. Ojard and Dafesh disclose all the limitations of claim 2, and Dafesh further teaches: wherein comparing the amplitude of the observed second signal to at least one of the first threshold value and the second threshold value comprises comparing the amplitude of the observed second signal to both of the first threshold value and the second threshold value. (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from 

For claim 4. Ojard and Dafesh disclose all the limitations of claim 2, and Dafesh further teaches: wherein comparing the amplitude of the second signal to at least one of the first threshold and the second threshold comprises comparing an amplitude of a differential signal to at least one of the first threshold value and the second threshold value. (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… Optionally, arithmetic circuit 216 can be configured to bypass the interference suppression algorithm based upon the absolute value of the amplitude being less than a second threshold.”; interference suppression algorithm is ran (not bypassed) when absolute value of the amplitude of signal less than first threshold 

For claim 5. Ojard and Dafesh disclose all the limitations of claim 1, and Ojard further teaches: wherein detecting the collision comprises detecting the collision during a programmable bit time. (Ojard, paragraph 84-89, “Normally, collision detect 204 compares the analog signal being transmitted by network interface 300 to the signal being received by network interface 300 in order to detect the presence of other simultaneous transmission indicating a data collision. A collisionDetect (CD) signal is output from collision detect 204 indicating whether or not a data collision is detected. On some shared media 400, it is necessary to remove interference caused by an echo of the transmitted data packet so that false collisions are not detected. One method, the preferred method, for removing this echo includes computing an echo replica of the transmit data packet being processed and storing the replica in buffer TX Queue 208 along with the data samples to be transmitted. The replica stored in buffer TX Queue 208 is input to collision detect 204 through line 310 and subtracted from the signal received from shared medium 400 that is also inputted by hybrid 209 to collision detect 204, obtaining a difference signal. The difference signal, which represents the energy transmitted from a second station, is compared to a threshold level to detect a data collision.”; paragraph 69, “some embodiments of the invention are capable of recognizing and extracting data packets from a continuous bit stream.”; more details in fig 11, paragraph 112;)

For claim 6. Ojard teaches: A method of operating a single pair Ethernet physical layer (PHY), (Ojard, fig 3, paragraph 62, 67-69, “According to the present invention, the signal processing required for receiving or transmitting a bit data stream from a shared medium is accomplished by a processor independent of the network interface. FIG. 3 shows a network interface 300 according to this invention. 
transmitting a first signal to a shared bus; (Ojard, paragraph 84-89, “Buffer TX Queue 208 receives from processor 351 of station 350 a transmit packet for transmission… Buffer TX Queue 208 holds the transmit packet along with previously received transmit packets and sends them to a gated TX CODEC 305… The output of gated TX CODEC 305 is a transmit data packet, having the same format as a data packet, which is input to hybrid 209 for transmission to shared medium 400.”)
and performing collision threshold detection while transmitting the first signal and in response to the first signal being transmitted, the performing collision threshold detection including: observing an amplitude of a second signal at the shared bus; and determining a collision has occurred in response to an absolute value of the observed amplitude of the second signal being one of greater than a first threshold value and less than a second threshold value. (Ojard, paragraph 84-89, “Normally, collision detect 204 compares the analog signal being transmitted by network interface 300 to the signal being received by network interface 300 in order to detect the presence of other simultaneous transmission indicating a data collision. A collisionDetect (CD) signal is output from collision detect 204 indicating whether or not a data collision is detected. On some shared media 400, it is necessary to remove interference caused by an echo of the transmitted data packet so that false collisions are not detected. One method, the preferred method, for removing this echo includes computing an echo replica of the transmit data packet being processed and storing the replica in buffer TX Queue 208 along with the data samples to be transmitted. The replica stored in buffer TX Queue 208 is input to collision detect 204 through line 310 and subtracted from the signal received from shared medium 400 that is also inputted 
Even though as discussed above, Ojard teaches: observing an amplitude of a second signal at the shared bus; and determining a collision has occurred in response to an absolute value of the observed amplitude of the second signal being one of greater than a first threshold value and less than a second threshold value since “one of” means only one of the two prongs are required, as a show of good faith to compact prosecution, Examiner had also provided prior art below to teach both prongs and also what was only implicitly teaches (absolute value of amplitude of signal).
Dafesh from the same or similar fields of endeavor teaches: observing an amplitude of a second signal at the shared bus; and determining a collision has occurred in response to an absolute value of the observed amplitude of the second signal being one of greater than a first threshold value and less than a second threshold value (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… Optionally, arithmetic circuit 216 can be configured to bypass the interference suppression algorithm based upon the absolute value of the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dafesh into Ojard, since Ojard suggests a technique for detecting collision by comparing signal with threshold, and Dafesh suggests the beneficial way of detecting and suppressing such collision when an absolute value of an amplitude of such signal is less than a first threshold and is greater than a second threshold to improve the efficiency and accuracy of such detecting, suppressing (Dafesh, paragraph 12) in the analogous art of communication.

For claim 7. Ojard and Dafesh disclose all the limitations of claim 6, and Dafesh further teaches: wherein observing the amplitude of the second signal comprises observing the amplitude of a differential signal. (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… Optionally, arithmetic circuit 216 can be configured to bypass the interference suppression algorithm based upon the absolute value of the amplitude being less than a second threshold.”; interference suppression algorithm is ran (not bypassed) when absolute value of the 

For claim 8. Ojard and Dafesh disclose all the limitations of claim 6, and Ojard and Dafesh further teach: wherein performing collision threshold detection further comprises: programming a signal detector of the PHY to the first threshold value; comparing, via the signal detector, the absolute value of the amplitude of the second signal to the first threshold value; programming the signal detector of the PHY to the second threshold value; and comparing, via the signal detector, the absolute value of the amplitude of the second signal to the second threshold value, wherein determining the collision has occurred comprises determining the collision has occurred in response to the absolute value of the amplitude of the second signal being one of greater than the first threshold value and less than the second threshold value. (Ojard, paragraph 84-89, “Normally, collision detect 204 compares the analog signal being transmitted by network interface 300 to the signal being received by network interface 300 in order to detect the presence of other simultaneous transmission indicating a data collision. A collisionDetect (CD) signal is output from collision detect 204 indicating whether or not a data collision is detected. On some shared media 400, it is necessary to remove interference caused by an echo of the transmitted data packet so that false collisions are not detected. One method, the preferred method, for removing this echo includes computing an echo replica of the transmit data packet being processed and storing the replica in buffer TX Queue 208 along with the data samples to be transmitted. The replica stored in buffer TX Queue 208 is input to collision detect 204 through line 310 and subtracted from the signal received from shared medium 400 that is also inputted by hybrid 209 to collision detect 204, obtaining a difference signal. The difference signal, which represents the energy transmitted from a second station, is compared to a threshold level to detect a data collision.”; more details in fig 11, paragraph 112; Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to 

For claim 9. Ojard teaches: A physical layer (PHY) device, (Ojard, fig 3, paragraph 62, 67-69, “According to the present invention, the signal processing required for receiving or transmitting a bit data stream from a shared medium is accomplished by a processor independent of the network interface. FIG. 3 shows a network interface 300 according to this invention. Network interface 300 interfaces a host station 350 to a shared medium 400. Shared medium 400 may physically be one of several media capable of carrying signals, including copper twisted-pair, coaxial cable, power lines, optical cable, wireless RF and wireless IR. Shared medium 400 supports a multiple access protocol such as Ethernet.”; 10SPE is Ethernet; multiple components of network interface are in the PHY layer as shown in fig 3) comprising: 
a transmitter configured to transmit a first signal via a shared bus; (Ojard, paragraph 84-89, “Buffer TX Queue 208 receives from processor 351 of station 350 a transmit packet for transmission… Buffer TX Queue 208 holds the transmit packet along with previously received transmit packets and 
a signal detector configured to: configured to observe a second signal at a shared bus during transmission of the first signal; compare an amplitude of the observed second signal to a number of threshold values; and generate a detector output signal based on a comparison of the amplitude of the observed second signal to at least one threshold value of the number of threshold values; (Ojard, paragraph 84-89, “Normally, collision detect 204 compares the analog signal being transmitted by network interface 300 to the signal being received by network interface 300 in order to detect the presence of other simultaneous transmission indicating a data collision. A collisionDetect (CD) signal is output from collision detect 204 indicating whether or not a data collision is detected. On some shared media 400, it is necessary to remove interference caused by an echo of the transmitted data packet so that false collisions are not detected. One method, the preferred method, for removing this echo includes computing an echo replica of the transmit data packet being processed and storing the replica in buffer TX Queue 208 along with the data samples to be transmitted. The replica stored in buffer TX Queue 208 is input to collision detect 204 through line 310 and subtracted from the signal received from shared medium 400 that is also inputted by hybrid 209 to collision detect 204, obtaining a difference signal. The difference signal, which represents the energy transmitted from a second station, is compared to a threshold level to detect a data collision.”; more details in fig 11, paragraph 112; absolute value of amplitude of signal is implicit since subtraction is being performed)
and collision logic coupled to the signal detector and configured to: receive the detector output signal; and determine whether a collision has occurred on the shared bus based on the detector output signal. (Ojard, paragraph 84-89, “Normally, collision detect 204 compares the analog signal being transmitted by network interface 300 to the signal being received by network interface 300 in order to 
Even though as discussed above, Ojard implicitly teaches: compare an amplitude of the observed second signal to a number of threshold values, Ojard doesn’t explicitly teaches it, as thus as a show of good faith to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Dafesh from the same or similar fields of endeavor teaches: compare an amplitude of the observed second signal to a number of threshold values (Dafesh, paragraph 161-166, “residual computation circuit 215 can be configured to receive the average amplitude of the signal from amplitude averager 213, can be configured to receive the amplitude of the signal (optionally delayed by delay circuit 214) from envelope detector 212, and can be configured to subtract the amplitude from the average amplitude to obtain an amplitude residual… arithmetic circuit 216 illustrated in FIG. 2A can be configured so as to receive the amplitude residual from residual computation circuit 215 and can be configured, based upon an absolute value of the amplitude residual being less than or equal to a first threshold, to input the received signal into an interference suppression algorithm… Optionally, 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Dafesh into Ojard, since Ojard suggests a technique for detecting collision by comparing signal with threshold, and Dafesh suggests the beneficial way of detecting and suppressing such collision when an absolute value of an amplitude of such signal is less than a first threshold and is greater than a second threshold to improve the efficiency and accuracy of such detecting, suppressing (Dafesh, paragraph 12) in the analogous art of communication.

For claim 10. Ojard and Dafesh disclose all the limitations of claim 9, and Ojard further teaches: wherein the signal detector is configured to receive a control signal for programming the at least one threshold value. (Ojard, paragraph 84-89, “Normally, collision detect 204 compares the analog signal being transmitted by network interface 300 to the signal being received by network interface 300 in order to detect the presence of other simultaneous transmission indicating a data collision. A collisionDetect (CD) signal is output from collision detect 204 indicating whether or not a data collision is detected. On some shared media 400, it is necessary to remove interference caused by an echo of the transmitted data packet so that false collisions are not detected. One method, the preferred method, for removing this echo includes computing an echo replica of the transmit data packet being processed and storing the replica in buffer TX Queue 208 along with the data samples to be transmitted. The replica stored in buffer TX Queue 208 is input to collision detect 204 through line 310 and subtracted from the signal received from shared medium 400 that is also inputted by hybrid 209 to collision detect 

For claim 11. Ojard and Dafesh disclose all the limitations of claim 9, and Ojard further teaches: further comprising a calibration unit configured to convey one or more controls signals to the signal detector for setting the at least one threshold value. (Ojard, paragraph 84-89, “Normally, collision detect 204 compares the analog signal being transmitted by network interface 300 to the signal being received by network interface 300 in order to detect the presence of other simultaneous transmission indicating a data collision. A collisionDetect (CD) signal is output from collision detect 204 indicating whether or not a data collision is detected. On some shared media 400, it is necessary to remove interference caused by an echo of the transmitted data packet so that false collisions are not detected. One method, the preferred method, for removing this echo includes computing an echo replica of the transmit data packet being processed and storing the replica in buffer TX Queue 208 along with the data samples to be transmitted. The replica stored in buffer TX Queue 208 is input to collision detect 204 through line 310 and subtracted from the signal received from shared medium 400 that is also inputted by hybrid 209 to collision detect 204, obtaining a difference signal. The difference signal, which represents the energy transmitted from a second station, is compared to a threshold level to detect a data collision.”; fig 11, paragraph 112, “Collision detection is accomplished with echo canceller 1108 and carrier detector 1106 that outputs signals to control 1102”; implicit that the threshold is programmed/set through control signals)

For claim 12. Ojard and Dafesh disclose all the limitations of claim 9, and Ojard further teaches: wherein the signal detector includes: a first comparator configured to receive a differential signal including the second signal and generate a first detection signal; a second comparator configured to receive the differential signal including the second signal and generate a second detection signal; (Ojard, paragraph 84-89, “Normally, collision detect 204 compares the analog signal being transmitted by network interface 300 to the signal being received by network interface 300 in order to detect the presence of other simultaneous transmission indicating a data collision. A collisionDetect (CD) signal is output from collision detect 204 indicating whether or not a data collision is detected. On some shared media 400, it is necessary to remove interference caused by an echo of the transmitted data packet so that false collisions are not detected. One method, the preferred method, for removing this echo includes computing an echo replica of the transmit data packet being processed and storing the replica in buffer TX Queue 208 along with the data samples to be transmitted. The replica stored in buffer TX Queue 208 is input to collision detect 204 through line 310 and subtracted from the signal received from shared medium 400 that is also inputted by hybrid 209 to collision detect 204, obtaining a difference signal. The difference signal, which represents the energy transmitted from a second station, is compared to a threshold level to detect a data collision.”; fig 11, paragraph 112 shows two detectors/comparators 1101 and 1106 for receiving signals and generates detection signals)
and an OR gate configured to receive the first detection signal and the second detection signal and generate the detector output signal. (Ojard, paragraph 84-89, “Normally, collision detect 204 compares the analog signal being transmitted by network interface 300 to the signal being received by network interface 300 in order to detect the presence of other simultaneous transmission indicating a data collision. A collisionDetect (CD) signal is output from collision detect 204 indicating whether or not a data collision is detected. On some shared media 400, it is necessary to remove interference caused by an echo of the transmitted data packet so that false collisions are not detected. One method, the 

For claim 13. Ojard and Dafesh disclose all the limitations of claim 9, and Ojard further teaches: wherein the signal detector is further configured to detect incoming signals in a receive mode. (Ojard, paragraph 84-89, “Normally, collision detect 204 compares the analog signal being transmitted by network interface 300 to the signal being received by network interface 300 in order to detect the presence of other simultaneous transmission indicating a data collision. A collisionDetect (CD) signal is output from collision detect 204 indicating whether or not a data collision is detected. On some shared media 400, it is necessary to remove interference caused by an echo of the transmitted data packet so that false collisions are not detected. One method, the preferred method, for removing this echo includes computing an echo replica of the transmit data packet being processed and storing the replica in buffer TX Queue 208 along with the data samples to be transmitted. The replica stored in buffer TX Queue 208 is input to collision detect 204 through line 310 and subtracted from the signal received from shared medium 400 that is also inputted by hybrid 209 to collision detect 204, obtaining a difference signal. The difference signal, which represents the energy transmitted from a second station, is compared to a threshold level to detect a data collision.”; fig 11, paragraph 112, “The presence of the digitized data packet is detected by a carrier detector 1101. Carrier detector 1101 alerts control 1102 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ojard, US 2007/0133586 in view of Dafesh, US 2017/0111069 and further in view of Aldana, US 2014/0073352.

For claim 14. Ojard and Dafesh disclose all the limitations of claim 9, Ojard further teaches: wherein the collision logic is configured to sample the detector output signal at a rate of approximately one sample per 10 nanoseconds. (Ojard, paragraph 11-13, “Therefore, a majority of the signal processing required to receive and process data packets from shared medium 101 is accomplished in real-time in CODEC/DEMOD 203. CODEC/DEMOD 203 must be capable of processing data packets from shared medium 101 at the transmission rate of shared medium 101. The output of CODEC/DEMOD 203, the sample packet, is a nearly completely processed form of the received data packet and is substantially converted to host data format.”; since the claim states “approximately” any rate is considered as “a rate of approximately one sample per 10 nanoseconds”; also it’s well-known in the art that it’s desirable to sample signals at 10 ns or less)
Even though it’s well-known in the art that it’s desirable to sample signals at 10 ns or less, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior below to teach such fact.
Aldana from the same or similar fields of endeavor teaches: it’s desirable to sample signals at 10 ns or less (Aldana, paragraph 61, “In some embodiments, the first and/or the second signals may be received at the first or the second device with a sampling interval less than 10 ns. For example, signals may be received and sampled with sampling intervals of 0.1 ns, 1 ns, or 1.5 ns, etc. In one embodiment, 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aldana into Ojard and Dafesh, since Ojard suggests a technique for processing, sampling signals, and Aldana suggests the beneficial way of sampling the signals with sampling intervals less than 10 ns in order to take advantage of the higher bandwidth available in some standards (Aldana, paragraph 61) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KHOA HUYNH/Primary Examiner, Art Unit 2462